DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 6, 2022, in response to the Office Action of June 10, 2022, are acknowledged.

Response to Arguments
	Applicant argues that Deng does not teach structures of claims compounds and points of attachment.  Further, Applicant argues that a claimed drug exhibits unexpected results.  While the examiner notes that the claims are free of the prior art, the breath of the claims relative to the disclosure remains extensive.
	Additionally, Applicant has added an “r” variable and there is no “r” in Formula Ia or Ib.  
	Independent claim 1 includes (iii) as a linker comprising a disulfide group.  This particular limitation was previously included in withdrawn claim 30.  As explained below, each instance in which a disulfide bond is used in an compound of the instant Specification, it was part of the following structure:

    PNG
    media_image1.png
    82
    127
    media_image1.png
    Greyscale
.  Such, does not enable any linker comprising an S-S. 
	The double patenting rejection is withdrawn in view of the 121 protection in view of Requirement for Restriction made in U.S. application serial no. 15/613,477.
Status of the Claims
	Claims 1-5, 8, 11-15, 19, 20, 22-29, and 31-35 are pending.  Claims 19, 20 and 22-29 are withdrawn.  Claims 1-5, 8, 11-15, and 31-35 are examined.  

Claim Rejections - 35 USC § 112
Claims 1-5, 8, 11-15, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include an “r” variable definition of an integer ranging from 1 to 10, but there does not appear to be an “r” in a Formula.  Clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, and 31-34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the elected compound species and those embodied by the instant Specification (i.e., LD-51 through LD59 conjugated to ADC101 through ADC-110), is not considered enabled for those compound species encompassed by Formula (II), including a spacer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  More specifically, the term “linker” in claim 1 is not defined in the Specification other than by function- (i.e., it can be used to link…).
The instant claims refer to “L” linker and/or “Y” as a spacer unit covalently attached to the silvestrol drug moiety that can be used to link one or more silvestrol drug moieties to an (Ab) to form an antibody-drug conjugate (ADC) of Formulas IIa and IIb. See Spec. p49, lines 10-13.  The instant claims are product claims and their potential use is not limiting of the instant claims.  As such, “L” or “Y” are interpreted as any moiety that can covalently attach to the drug moiety.   Table 6 of the instant Specification confirms that these LD51 through LD 59 are the only linkers tested.  Additionally, ADC-101 through ADC-110 are the only drugs tested with these linkers. See Table 6.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered, with the most relevant factors discussed below.
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”
In the instant case, the claimed invention pertains to compounds of Formula (II), which are alleged by the Specification to include a silvestrol-linker-antibody conjugate.
The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.”
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by
the Specification and the working examples. In the instant case, the Specification discloses approximately 10 compounds of the claimed invention on pages 54-56 of the instant Specification (i.e., Table 5).  For example, the instant claimed core formula comprises a 1,4-dioxane.  Further, the term spacer is used 5 times in the instant Specification and there do not appear to be any examples provided other than the specific examples of compounds actually shown.  Each intermediate has a following terminal moiety:

    PNG
    media_image2.png
    98
    68
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    99
    121
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    50
    99
    media_image4.png
    Greyscale
linked to a O or NH.
	However, independent claim 1 has been amended to allow for a linker that comprises a disulfide group.  The only two examples of compounds that include a disulfide group are shown below with a specific terminal portion shown above. See LD-54 and LD-55.

    PNG
    media_image1.png
    82
    127
    media_image1.png
    Greyscale
.    Even further, in each compound with a terminal 
    PNG
    media_image5.png
    78
    75
    media_image5.png
    Greyscale
, the following two options for chemical structure are the only terminal portions provided in the instant Specification:

    PNG
    media_image6.png
    142
    253
    media_image6.png
    Greyscale
 	OR

    PNG
    media_image7.png
    129
    226
    media_image7.png
    Greyscale
.  The breadth of the claimed structures is vast relative to the narrow examples provided in the instant Specification.

Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added). Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the, full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed. Nor is it necessary that an Applicant test all the embodiments of his invention. In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added). In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art.
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims. Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims". Amgen, Inc., v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991). As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims. See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971). As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure. The entire claim must be considered. The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation.
As to the first inquiry, as discussed above, the claims are drawn to compounds of Formula (II), which are alleged by the Specification to conjugate an antibody and silvestrol.  Considering that a linker of Formula (II) encompasses at least thousands variations of atoms and group species, it is evident that the term linker is broad. Yet, as discussed above, the term spacer is used 5 times in the instant Specification and there do not appear to be any examples provided other than the specific examples of compounds actually shown.  Additionally, the “spacer” is similarly broad.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to compounds of Formula (II), which are alleged by the Specification to conjugate an antibody and silvestrol.  Since identifying any linker which is capable of retaining the desired functionality of the claimed compound is complex, the nature of the instant invention is considered to be one of similar complexity. In the instant case, this complexity is exacerbated by the broadness of Formula (II) with respect to the disclosure since Formula (II) includes any linker having at least thousands of variations of atoms and functional groups, and combinations thereof, it is evident that the term spacer is broad. Yet, as discussed above, the term spacer is used 5 times in the instant Specification and there do not appear to be any examples provided other than the specific examples of compounds actually shown.
Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which linkers encompassed by Formula (II) would be usable in the instant claims without altering the ability of the claimed reagent compounds to perform their intended use.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, a claim to all spacers whether structurally similar or not, appears to be over-inclusive of those variable spacers contemplated to actually work.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628